DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 21, 30 and 36 recite “identify a subset of input sentences…” and “upon receiving a request to filter the plurality of input sentences based on the first classification label.”  However, these limitations are not described in the specification, as originally filed, and are, therefore, considered to be new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25-26, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2015/0331847 A1, “Jung”).
As to claims 21, 30, Jung discloses a system (Fig. 7) comprising: 
at least one processor (processor 721); and 
at least one non-transitory computer-readable storage medium (memory 721) storing instructions that, when executed by the at least one processor, cause the system to: 
analyze a plurality of input sentences to determine a classification label for each word within each input sentence of the plurality of input sentences (processor applies one or more lexicon lists to the document to classify each of the words, Abstract, para. 0007; lexicon lists include sentimental word list, keyword list for each domain or field, etc., para. 0034-0038); 
identify a subset of input sentences from the plurality of input sentences associated with a first classification label (identifies which text documents are associated with a query rule input by the user, para. 0085-0086); and 
provide, for display within a graphical user interface, the subset of input sentences based on the subset of input sentences being associated with the first classification label (analysis results are output to a user device display, para. 0087) upon receiving a request to filter the plurality of input sentences based on the first classification label (identifies which text documents are associated with a query rule input by the user, para. 0085-0086; text classifications include opinions, good, bad, so-so, etc., para. 0037, 0052; query rules may be used to find text documents that include specific feelings or opinions about a company A, para. 0068, which effectively filter the documents according to a user request/query).
As to claim 25, Jung discloses: further comprising instructions that, when executed by the at least one processor, cause the system to identify the subset of input sentences from the plurality of input sentences by identifying input sentences that comprise at least one word corresponding to the first classification label (identifies which text documents are associated with a query rule input by the user, para. 0085-0086).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23, 26, 29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chitrapura et al. (US 2005/0125216 A1, “Chitrapura”).
Jung differs from claims 22, 31 in that although it discloses a variety of text document resources, including the World Wide Web (para. 0031), it does not specifically disclose: wherein the plurality of input sentences comprise free-form text survey responses.
Chitapura teaches extracting opinions about a topic from text documents, including survey responses given in natural language format (para. 0051).  It would have been obvious to one of ordinary skill in the art to modify Jung with the above teaching of Chitapura in order to provide useful applications for companies.
As to claims 23, 32, Jung in view of Chitapura discloses: wherein the classification label comprises one of a target classification label, an opinion classification label, or a neither classification label (Jung: opinion classification label may be positive, negative, negative, neutral or opinions, para. 0037).
As to claim 26, 33, Jung in view of Chitapura discloses: further comprising instructions that, when executed by the at least one processor, cause the system to provide, for display within the graphical user interface, a set of words determined to correspond with the first classification label from an input sentence of the subset of input sentences (Chitapura: important opinion phrases are displayed, para. 0040).
As to claim 29, Jung in view of Chitapura discloses: wherein the first classification label comprises an opinion classification label (Chitapura: opinions are extracted and tagged, para. 0038) and further comprising instructions that, when executed by the at least one processor, cause the system to: 
analyze the subset of input sentences associated with the opinion classification label to determine opinion statistics for the subset of input sentences, wherein the opinion statistics comprise a positive opinion, negative opinion, or neutral opinion; and provide, for display within the graphical user interface, the subset of input sentences sorted based on the opinion statistics (Chitapura: positive, negative and neutral opinions are summarized as a pie-chart or bar-chart that shows statistics and ranking, para. 0040, 0051).
Claims 27-28, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Reis et al. (US 8799773 B2, “Reis”).
Jung differs from claims 27, 34 in that it does not disclose: 
identify, from the input sentence of the subset of input sentences, a word that is determined to correspond with a second classification label and associated with the set of words determined to correspond with the first classification label; and 
provide, for display within the graphical user interface, the word determined to correspond with the second classification label in relation to the set of words determined to correspond with the first classification label.
Reis teaches identifying sentiment phrases (opinions), identifying aspects of entity (targets), associating phrases with aspects, and providing to a display (Abstract, Figs. 5, 6, 7, 8; col. 8, lines 3-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with the above teaching of Reis in order to provide an informative summary of opinions.
As to claims 28, 35, Jung in view of Reis discloses: 
wherein the first classification label comprises an opinion classification label (Reis: words are labeled as sentiments, col. 5, line 15 – col. 6, line 60) and the second classification label comprises a target classification label (Reis: words are labeled as aspects, col. 6, line 61 – col. 7, line 55) and further comprising instructions that, when executed by the at least one processor, cause the system to: 
provide, for display within the graphical user interface (Reis: Fig. 7, display 700), a target portion, wherein the target portion comprises the word determined to correspond with the target classification label (Reis: aspects 716); and 
provide, for display within the graphical user interface, an opinion portion, wherein the opinion portion comprises the set of words determined to correspond with the opinion classification label (Reis: sentiment phrases 728).
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that “although Jung teaches a ‘query applier,’ the Jung reference describes that the query applier utilizes queries related to ‘frequency of word,’ part of speech, specific words, word order, and distances between specific words…At no point does Jung disclose or suggest providing, ‘for display within a graphical user interface, the subset of input sentences based on the subset of input sentences being associated with the first classification label upon receiving a request to filter the plurality of input sentences based on the first classification label’.”
Jung describes classifying each word by applying one or more lexicon lists to identify specific feelings or opinions, such as a positive opinion, a negative opinion and a neutral opinion (para. 0037, 0052, 0068-0069).  A user may effectively filter the text documents based on a user input query comprising a specific feeling or opinion (para. 0068), which are then output to a user device display (para. 0087).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (US 2013/0080208 A1) teach filtering out sentences which do not contain any opinion expressions (para. 0028).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652